TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00559-CV


                           Clayton Nielson, Jason Nelson, and
        Nationwide Spas, Inc. d/b/a Paradise Spas and Outdoor Living, Appellants

                                               v.

                                 Marian Upchurch, Appellee


               FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
         NO. 18-1266-C, THE HONORABLE CHRIS JOHNSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a “joint notice of settlement,” which the Court is

considering as a joint motion to dismiss this appeal. We grant the joint motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2)(A).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed on Joint Motion

Filed: April 14, 2020